IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RENEE HUGGINS,                            : No. 281 EAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
            v.                            :
                                          :
                                          :
UNEMPLOYMENT COMPENSATION                 :
BOARD OF REVIEW,                          :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Petition for Allowance of

Appeal is DENIED. Petitioner’s Petition to Consolidate is GRANTED.